          Case 2:19-cr-00185-WFN             ECF No. 91       filed 10/23/20      PageID.288 Page 1 of 3
PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON
                                                             for
                                            Eastern District of Washington                     Oct 23, 2020
                                                                                                  SEAN F. MCAVOY, CLERK




 U.S.A. vs.          Hermsmeier-Rogers, Taylor Wilson                    Docket No.           2:19CR00185-WFN-1


                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct of defendant
Taylor Wilson Hermsmeier-Rogers, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge John T. Rodgers sitting in the Court at Spokane, Washington, on the 23rd day of October 2020, under the following
conditions:

Additional Condition #27: If random urinalysis testing is not done through a treatment program, random urinalysis testing
shall be conducted through Pretrial Services, and shall not exceed six (6) times per month. Defendant shall submit to any
method of testing required by the Pretrial Service Office for determining whether the Defendant is using a prohibited
substance. Such methods may be used with random frequency and include urine testing, the wearing of a sweat patch, a
remote alcohol testing system, and/or any form of prohibited substances screening or testing.

Defendant shall refrain from obstructing or attempting to obstruct, in any fashion, with the efficiency and accuracy of
prohibited substance testing.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #2: Taylor Wilson Hermsmeier-Rogers is alleged to have violated his conditions of pretrial release supervision
by failing to report for random drug testing on October 14, 2020.

On December 6, 2019, the Court granted a motion from Taylor Wilson Hermsmeier-Rogers allowing him to enter into
inpatient substance abuse treatment at Spokane Addiction and Recovery Center (SPARC) in Spokane, Washington, on
December 9, 2019. The Court ordered Mr. Hermsmeier-Rogers to return to custody upon completion of inpatient substance
abuse treatment, absent further order of the Court.

On January 13, 2020, Mr. Hermsmeier-Rogers appeared before the Court after a motion to be released onto pretrial
supervision upon completion of inpatient substance abuse treatment at SPARC had been submitted to the Court. The Court
granted Mr. Hermsmeier-Rogers’ motion for release and placed him under conditions of pretrial release supervision.

On January 16, 2020, the conditions of pretrial release supervision were reviewed with Mr. Hermsmeier-Rogers. He
acknowledged an understanding of the conditions of release, which included additional condition number 27.

On October 9, 2020, the undersigned officer referred Mr. Hermsmeier-Rogers back to the phase urinalysis testing program
at Pioneer Human Services (PHS) after he reportedly was recovering from an illness. Mr. Hermsmeier-Rogers advised his
doctor wanted him to "lay low" until October 12, 2020. Subsequently, the undersigned officer provided Mr. Hermsmeier-
Rogers the contact information and reporting information for the phase urinalysis testing program to his mother's electronic
mail (email) account.

Later on October 9, 2020, the undersigned officer also advised Mr. Hermsmeier-Rogers verbally of his referral to the phase
urinalysis testing program during a telephone conversation on October 9, 2020.

On October 14, 2020, the undersigned officer sent Mr. Hermsmeier-Rogers a text message reminding him to call the phase
urinalysis testing line to determine if he needed to submit to random drug testing.
          Case 2:19-cr-00185-WFN             ECF No. 91       filed 10/23/20      PageID.289 Page 2 of 3
   PS-8
   Re: Hermsmeier-Rogers, Taylor Wilson
   October 23, 2020
   Page 2
On October 14, 2020, Mr. Hermsmeier-Rogers was required to submit to random urinalysis testing at PHS. He failed to
report for random urinalysis testing.

Violation #3: Taylor Wilson Hermsmeier-Rogers is alleged to have violated his conditions of pretrial supervision by failing
to submit to drug testing, after notification, on October 22, 2020.

On December 6, 2019, the Court granted a motion from Taylor Wilson Hermsmeier-Rogers allowing him to enter into
inpatient substance abuse treatment at Spokane Addiction and Recovery Center (SPARC) in Spokane, Washington, on
December 9, 2019. The Court ordered Mr. Hermsmeier-Rogers to return to custody upon completion of inpatient substance
abuse treatment, absent further order of the Court.

On January 13, 2020, Mr. Hermsmeier-Rogers appeared before the Court after a motion to be released onto pretrial
supervision upon completion of inpatient substance abuse treatment at SPARC had been submitted to the Court. The Court
granted Mr. Hermsmeier-Rogers’ motion for release and placed him under conditions of pretrial release supervision.

On January 16, 2020, the conditions of pretrial release supervision were reviewed with Mr. Hermsmeier-Rogers. He
acknowledged an understanding of the conditions of release, which included additional condition number 27.

As noted in violation number 2, Mr. Hermsmeier-Rogers failed to report for random drug testing at Pioneer Human Services
(PHS) on October 14, 2020. Attempts to establish contact with Mr. Hermsmeier-Rogers to address this missed urinalysis
test (UA) by telephone, text message, and at his residence, were unsuccessful, until he contacted the undersigned officer on
October 21, 2020. During this telephone conversation, the undersigned officer advised Mr. Hermsmeier-Rogers that he
failed to report for random drug testing on October 14, 2020. Furthermore, the undersigned officer advised Mr. Hermsmeier-
Rogers that a voicemail and text message would be sent to him instructing him on the day he would need to provide a UA,
in the event he did not answer a telephone call.

On October 22, 2020, the undersigned officer confirmed that PHS would be conducting drug testing on that date. The
undersigned officer attempted to contact Mr. Hermsmeier-Rogers by telephone, in which a voicemail message was left at
approximately 7:05 a.m. instructing him to report to PHS for drug testing. Shortly thereafter at 7:08 a.m., the undersigned
officer sent a follow up text message to Mr. Hermsmeier-Rogers instructing him to report to PHS before 5:30 p.m. and
submit to urinalysis testing. Mr. Hermsmeier-Rogers failed to report for drug testing at PHS on October 22, 2020.

      PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATIONS WITH VIOLATION
                           PREVIOUSLY REPORTED TO THE COURT

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       October 23, 2020
                                                                  by      s/Erik Carlson
                                                                          Erik Carlson
                                                                          U.S. Pretrial Services Officer
         Case 2:19-cr-00185-WFN          ECF No. 91     filed 10/23/20     PageID.290 Page 3 of 3
  PS-8
  Re: Hermsmeier-Rogers, Taylor Wilson
  October 23, 2020
  Page 3

THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ X]     The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ X]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer

                                                                        October 23, 2020
                                                                      Date
